*242MEMORANDUM **
Jan Rust appeals pro se from the district court’s summary judgment dismissing her retaliation action against her former employer, Carondelet Health Network (“CHN”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Porter v. California Dep’t of Corrections, 419 F.3d 885, 891 (9th Cir.2005), and we affirm.
The district court properly concluded that Rust failed to establish a prima facie claim of retaliation. See id. at 894. Although dissemination of an adverse employment reference can amount to an adverse employment action, Rust failed to submit sufficient evidence from which a reasonable juror could find that CHN gave Rust a negative employment reference. See Hashimoto v. Dalton, 118 F.3d 671, 674 (9th Cir.1997).
Rust’s remaining contentions lack merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.